           Case 1:20-cr-00493-VSB Document 56 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                      4/9/2021
UNITED STATES OF AMERICA,                                 :
                                                          :
                      -v-                                 :
                                                          :      20-CR-493 (VSB)
MOISES LLUBERES,                                          :
                                                          :           ORDER
                                    Defendant.            :
                                                          :
--------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        Today I held a hearing on Defendant Moises Lluberes’ (“Defendant Lluberes” or

“Lluberes”) motion to modify “his bail conditions by releasing $230,000 of the $286,588.16 cash

portion of his bond.” (Doc. 43 at 1.) Based on representations made by the parties, I directed the

parties to provide me with certain additional information. Accordingly, it is hereby:

        ORDERED that by April 9, 2021, the Government provide both the Court and Lluberes

with the underlying documents related to the HR Platform bank account as they relate to the

chart on page 4 of the Government’s opposition to the letter motion of Defendant Lluberes.

These documents can be filed under seal and emailed to

BroderickNYSDChambers@nysd.uscourts.gov.

        IT IS FURTHER ORDERED that by April 14, 2021, defense counsel for Lluberes file a

supplemental submission addressing (1) the HR Platform bank account issue; (2) how defense

counsel envisions the case proceeding through trial; and (3) whether as a legal matter changed

circumstances are required to modify bail conditions under the circumstances presented here.

Regarding (2), this portion of the submission may be submitted under seal and ex parte.




                                                         1
           Case 1:20-cr-00493-VSB Document 56 Filed 04/09/21 Page 2 of 2




         IT IS FURTHER ORDERED that by April 14, 2021, the Government file a supplemental

submission addressing whether as a legal matter changed circumstances are required to modify

bail conditions under the circumstances presented here.

SO ORDERED.


Dated:     April 9, 2021
           New York, New York

                                                                 _______________________
                                                                 Vernon S. Broderick
                                                                 United States District Judge




                                               2
